DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because it includes reference characters which are not enclosed within parentheses (“having a transmission coil 101 arranged therein”).  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
The examiner suggests removal of “101” from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (KR20170134999A) in view of Jung (US 2014/0176062) and Levy (US 2019/0198212).

Claim 1: Ju discloses a 
a terminal accessory (Fig.2) fixed on a rear surface of the portable terminal (see [0029]) 
a 
when the terminal accessory and the wireless charging device are combined, the first and second electric contact points contact each other, and power is supplied from the 

Claim 9: Ju discloses a 
a coupling unit (Fig.3) combined with the terminal accessory using magnetic force (see [0017] and [0030]), and provided with a second electric contact point (200) for being in contact with a first electric contact point (110) formed in the terminal accessory (see Figs.2, 3, and 6); and 
a cable one (U) end of which is connected to the coupling unit (at the input to 20; see Fig.6) and electrically connected to the second electric contact point (to provide power to the smartphone, thus having a coupling from U to 10: see Fig.6 and [0041] and [0042]), wherein when the terminal accessory and the 

There are two differences between the recited invention of claims 1 and 9 and Ju. First, Ju discloses an entirely conductive charging scheme, where the power is provided in a conductive path from cord U to the coupling/charging device 20, to the electrical interface 110/200, to connection terminal 120. Ju discloses a preference to a conductive design in light of “superior charging speed”, but does recognize some “convenient effects” of a wireless charging method. See [0042]. Second, Ju does not disclose magnets of “different polarity directions”. Rather, Ju 

Regarding the first difference, Jung discloses in Figs.1, 2, and 4 a similar smartphone charging device. In Jung, electrical terminals (153, 151) are implemented to provide power from a source (via 130) to a charging base (110), to a similar terminal accessory (200). However, rather than a conductive connection from the terminal accessory to the smartphone, Jung discloses that a transmission coil (251) may be provided within the terminal accessory to enable wireless charging. See [0061] and [0067]. Jung discloses additional benefits of using a wireless charging scheme at the terminal accessory as improved appearance and poor charging performance due to terminals being “polluted with foreign materials” and/or a loss of charged energy. See [0006]. Additionally, it is well-known in the art that wireless charging provides benefits of overcoming a variety of interface standards with a wireless charging standard, thus improving convenience (e.g., a variety of connection interfaces are often utilized for different brands of smartphone devices such as USB and lightning connectors, thus utilizing a wireless charging standard would preclude the need for a variety of adapters to fit each type of device). In light of these benefits, one of ordinary skill in the art would have recognized a wireless power interface in the terminal accessory as useful, despite the preference of a physical connection disclosed by Ju. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided a wireless charging interface, including a transmission coil, as disclosed by Jung in the terminal accessory of Ju in order to have improved appearance, avoided issues related to foreign materials polluting the charging port of the portable terminal, avoided a loss of charged energy, and/or to have eliminated the 

Regarding the second difference, Levy discloses that a plurality of magnets (864, 964, Figs.8,9) having opposite polarities (+ and -; see Figs.8,9) may be utilized to couple a charging base to a terminal accessory (shown in Fig.1A; see [0063]). Levy discloses that by utilizing an array of magnets having different polarities, the effective strength of the magnetic coupling between the case and the mount may be increased while limiting potential magnetic interference between the case magnets and the received device. See [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided an array of magnets having different polarities, as disclosed by Levy, in place of the magnet and plate configuration of Ju, in order to have increased the effective strength of the magnetic coupling between the charger and terminal accessory while limiting potential magnetic interference between the magnets and smartphone device.

Claim 2: Ju discloses wherein the terminal accessary includes: a ring (100) through which a user's finger is inserted (see [0043]); a housing (10) one side of which is attached on the rear surface of the portable terminal (see [0029]) and having a transmission coil arranged therein (as provided by Jung discussed above); and a connection member (101) for connecting the ring to the housing to be rotatable (see [0043]), wherein on the other side of the housing, a first attachment unit (110) provided with a metal is formed at least in a portion for magnetic coupling with the wireless charging device (e.g. the magnets on the terminal accessory for magnetic coupling, as provided by Levy above).
Claim 3: Ju discloses wherein the first electric contact point is formed at a center portion of the first attachment unit (see Fig.2, where 110 is in the center portion of the first attachment unit), and when the wireless charging device is attached to the first attachment unit by magnetic force, the first electric contact point is electrically connected to the second electric contact point of the wireless charging device, and power is supplied to the transmission coil (see [0041], [0042], and discussion of the combination with Jung above).
Claim 13: in the combination of Ju, Jung, and Levy, Jung discloses a power terminal connected to the other end of the cable (input to 255, Fig.4) and embedded with a circuit unit for supplying AC power transferred to the transmission coil of the terminal accessary (255 providing AC power to 251 for wireless power transmission; see [0062] and [0075]), wherein the circuit unit includes: a power supply unit for being supplied with DC power from outside (shown in Fig.1, where 130 may be provided from a vehicle, e.g. DC power, to the charging base; alternatively, 261 provided DC power to 255 in Fig.4); and a conversion unit (257, 259, 260) for converting the supplied power into AC power (see [0062] and [0075]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Jung and Levy as applied to claim 9 above, and further in view of Breiwa et al. (US 9,773,601, hereinafter “Breiwa”).

Ju, Jung, and Levy disclose the limitations of claim 9, as discussed above. Additionally, Ju discloses wherein the wireless charging device further includes: a fixing unit (225,224) for fixing the wireless charging device to any one of an air blower, a flat surface, and a curved surface of a vehicle (to an “air blower”, i.e. “ventilator”; see [0033]). Ju, however, does not .

Allowable Subject Matter
Claims 4-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the recited “protrusions” and “grooves” “to facilitate coupling” in the recited configuration and within the overall context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/Primary Examiner, Art Unit 2849